Citation Nr: 0112406	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  98-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
cardiovascular disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1964 to 
April 1967, and from August 1974 to March 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim seeking entitlement to 
service connection for coronary artery disease, status post 
inferior myocardial infarction.

In August 1993, the RO denied the veteran's claim for service 
connection for a heart condition.  This was the last final 
decision regarding this issue.  38 U.S.C.A. § 7105 (West 
1991).  


FINDING OF FACT

Evidence submitted subsequent to the August 1993 RO denial of 
service connection for a heart condition bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a cardiovascular disability.  


CONCLUSION OF LAW

Evidence submitted since the August 1993 RO decision, which 
denied the veteran's claim of service connection for a heart 
condition is new and material and, therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen for 
shortness of breath secondary to smoking in February 1987.  
An EKG dated in March 1991 showed that the veteran had 
nonspecific intraventricular conduction delay.  The veteran 
was seen on May 1, 1991, by a private physician, Dr. D. C.  
The doctor commented that the veteran had had an abnormal EKG 
with some evidence for a prior inferior wall myocardial 
infarction.  The doctor commented that the veteran had 
tremendous risk factors for coronary artery disease and an 
abnormal EKG.  The physician suspected that the veteran had 
underlying coronary artery disease.  He commented that in 
addition the veteran had significant hypercholesterolemia.  
An EKG taken on May 1, 1991, showed that the veteran had a 
normal EKG except for some evidence for a prior inferior wall 
myocardial infarction.  

The veteran had a normal echocardiogram in July 1991.  After 
a treadmill test, Dr. D. C.'s impression was uneventful 
dipyridamole thallium stress test, no reproduction of chest 
pain; no ST segment changes consistent with ischemia; and 
normal SPECT thallium scanning without evidence for 
reperfusion.  The veteran was seen in July 1991 by Dr. D. C.  
The physician commented that the veteran's cholesterol was 
significantly elevated to 278.  He commented that the 
veteran's Thallium treadmill showed an old inferior wall 
myocardial infarction without significant reperfusion, 
consistent with his EKG.  He commented that because of this, 
it would appear evident that the veteran had a small old 
inferior wall myocardial infarction without significant 
reperfusion.  He commented that the veteran should be 
followed with yearly exercise stress testing for an ongoing 
evaluation of his coronary artery disease.  In December 1991 
a medical evaluation board determined that the veteran 
sustained an old inferior wall myocardial infarction.  Date 
of origin was unknown.  It was determined that it did not 
exist prior to service, and that it was permanently 
aggravated by service.  The veteran was also diagnosed with 
tobacco abuse, but it was determined that it existed prior to 
service, and that it was not permanently aggravated by 
service.  It was noted that the veteran had a cardiovascular 
profile dated December 2, 1991.  

A VA examination from April 1992 noted that the EKG was 
normal, and that there was no evidence of a previous 
infarction.  

A VA physician opined in August 1992 indicated that even 
though an EKG might have suggested an inferior scar, there 
was not enough evidence to declare a prior myocardial injury.  
The physician noted that the veteran did not recall symptoms 
of a heart attack.  

The veteran's claim for service connection for a heart 
condition was denied in August 1993.  It was determined that 
based on a normal heart examination in May 1992, an opinion 
from a physician at the VA Medical Center in Buffalo in 
August 1992, service connection for a heart condition was not 
established as the evidence did not confirm that the veteran 
suffered a myocardial infarction during service.  It was 
noted that service medical records had revealed that in 1991, 
an electrocardiogram had shown an old inferior wall 
myocardial infarction confirmed by treadmill stress test.  

Copies of hospitalization records from the Wyoming County 
hospital from November 1995 show that the veteran was treated 
for an acute inferior wall myocardial infarction.  

A January 1996 letter from the Hamburg Medical Center noted 
that the veteran had a recent myocardial infarction, and had 
coronary artery bypass graft x4 in December 1995.  

The veteran was afforded a VA examination in June 1997.  
After reviewing the veteran's claims file, the examiner 
commented that the veteran had an abnormal electrocardiogram 
sometime in 1991, but subsequently had a chemical stress test 
performed by a private doctor in June 1991, which showed an 
uneventful dipyridamole thallium stress test, no reproduction 
of chest pain, no ST segment without evidence for re-
perfusion.  The examiner noted that there was a question of a 
very small inferior wall infarction, but the examiner 
believed that this was artifactual in nature.  The examiner 
also noted on July 18, 1991, the veteran had an 
echocardiogram that was read as normal.  The examiner's 
diagnosis was that the veteran was post-coronary artery 
bypass graft surgery, four-vessel disease for coronary 
atherosclerosis which was performed in 1995, and no evidence 
in the claims file that the veteran suffered from ischemic 
cardiac disease while in service, or indeed had a myocardial 
infarction while in service.  

In the veteran's December 1997 substantive appeal, he 
asserted that he started smoking during the military.  


Analysis

As noted above, in August 1993, the RO denied the veteran's 
claim for service connection for a heart condition.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a 
cardiovascular disability.  The veteran was denied service 
connection for a heart condition in August 1993.  At that 
time, the evidence did not show that the veteran had a 
current cardiovascular disorder.  Since that time, the 
veteran has submitted private treatment records from the 
Wyoming County Hospital and the Hamburg Medical Center 
showing that the veteran suffered a myocardial infarction in 
November 1995, and coronary artery bypass surgery in December 
1995.  

The treatment records from the Wyoming County Hospital and 
the Hamburg Medical Center are new in that they are not 
merely cumulative of other evidence of record. 

The treatment records from the Wyoming County Hospital and 
the Hamburg Medical Center are also material to the veteran's 
claim.  Justus, Hodge, supra.  As noted above, in August 
1993, the evidence did not show a current cardiovascular 
disorder.  However, since that time, he has submitted 
evidence since that time showing a current cardiovascular 
disorder.  Accordingly, the claim is reopened, and the 
veteran's claim must be considered in light of all the 
evidence, both old and new.  

ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a cardiovascular disability, 
the claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted pursuant to Elkins and Winters.  The next step is 
to address the question of whether service connection is 
warranted.  

In addition, it is noted that recent legislation was passed 
by Congress which repealed the requirement under 38 U.S.C.A. 
§ 5107 that a well-grounded claim needs to be submitted 
before VA is required to assist the claimant.  Veterans 
Claims Assistance Act of 2000, Publ. L. No. 106-475, § 3 (a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Accordingly, the second part of the three-part 
test set forth by the Court in Elkins (determination as to 
whether the veteran has submitted a well-grounded claim 
pursuant to 38 U.S.C.A. § 5107 (a)), is no longer for 
application.

Under the new legislation, the Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, the Secretary 
may decide a claim without providing assistance under this 
subsection when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  
Veterans Claims Assistance Act of 2000, Publ. L. No. 106-475, 
§ 3 (a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

The veteran underwent VA examinations in April 1992 and in 
June 1997 relating to his cardiovascular disorders.  Also, an 
opinion was obtained by the VA in August 1992 regarding the 
etiology of the veteran's cardiovascular disorder.  The 
examiner in June 1997 specifically commented that there was 
no evidence that the veteran suffered from ischemic cardiac 
disease while in service, or that he had had a myocardial 
infarction while in service.  Regarding a myocardial 
infarction in service, the examiner stated that while there 
was a question of a very small inferior wall infarction, he 
believed this was very artifactual in nature.  The examiner 
in April 1992 commented that there was no evidence of a 
previous infarction, and the physician in August 1992 
commented that there was not enough evidence to declare a 
prior myocardial injury.  

Notwithstanding what these physicians stated, there is 
evidence to suggest that the veteran's coronary artery 
disease had its onset in service.  An EKG from March 1991 
showed that the veteran had nonspecific intraventricular 
conduction delay, and an EKG from May 1991 showed that the 
veteran had some evidence for a prior inferior wall 
myocardial infarction.  Similarly, Dr. D. C. commented in 
July 1991 that the veteran's thallium treadmill test showed 
an old inferior wall myocardial infarction without 
significant reperfusion.  Finally, after reviewing the 
veteran's claims file, a medical evaluation board determined 
in December 1991 that the veteran sustained an old inferior 
wall myocardial infarction in service.  

Based on the discrepancy between the findings in service, and 
the opinions of the VA examiners after service, the veteran 
should be provided with a VA examination that discusses the 
nature and etiology of all of his cardiovascular disorders in 
a comprehensive manner.  In answering all questions, the 
examiner must specifically discuss the findings from service 
which showed an old inferior wall myocardial infarction.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

In the veteran's December 1997 substantive appeal, he 
asserted that he started smoking in the military.  He later 
claimed that his smoking caused his cardiovascular disorders.  
However, the aspect of the veteran's claim for service 
connection for a cardiovascular disorder due to nicotine 
dependence has not yet been developed.  With respect to this 
theory of entitlement, although recently enacted legislation 
prohibits service connection for a disability first 
manifesting after service on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 2000), this statute applies only to claims filed 
after June 9, 1998.  For claims filed on or before June 9, 
1998, service connection may be granted if the evidence 
establishes that the disease resulted from tobacco use during 
active military service, or if the veteran acquired nicotine 
dependence during service and the nicotine dependence is 
considered to be a proximate cause of disability resulting 
from the use of tobacco products by the veteran.  Karnas v. 
Derwinski 1 Vet. App. 308 (1991); VAOPGCPREC 19-97 (May 13, 
1997).  

When the RO readjudicates the veteran's claim of service 
connection for a cardiovascular disability, the RO should 
also consider the veteran's claim as secondary to nicotine 
dependence.   See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000). 

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA, Social Security 
Administration, and private medical 
records regarding the veteran's 
cardiovascular disorders that have not 
already been associated with the claims 
folder.  

3.  The veteran should be scheduled for a 
VA cardiovascular examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Provide diagnoses of all 
cardiovascular disorders the veteran 
currently has.

b.  Regarding all diagnosed 
cardiovascular disorders in question 
(a), state a medical opinion as to 
the time of initial onset of the 
disorder.  

c.  Did the veteran's coronary 
artery disease develop in service?
(In answering this question, the 
examiner should comment on all 
findings in the service medical 
records, including the EKG from 
March 1991 showing nonspecific 
intraventricular conduction delay).

d.  Did the veteran sustain a 
myocardial infarction in service?  
(In answering this question, the 
examiner should comment on all 
findings in the service medical 
records, including those showing 
that he had suffered an old 
myocardial infarction).

e.  Are any cardiovasculars 
identified in question (a) related 
to smoking during the veteran's 
period of active duty?

f.  Does the veteran suffer from 
nicotine dependence that is related 
to his period of service?

g.  If the veteran suffers from 
nicotine dependence related to his 
period of service, is it at least as 
likely as not that any 
cardiovascular disorders are 
secondary to that condition?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  The RO should readjudicate the 
veteran's claim for service connection for 
a cardiovascular disability.  The RO 
should also determine whether service 
connection is warranted as secondary to 
tobaccos use in service.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 


